         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KIRSTJEN M. NIELSEN, et al.,             )
                                         )
                Defendants-Respondents.  )
                                         )

                                         JOINT REPORT

        This Court has ordered the parties to confer and report, by noon on October 15, 2018, on:

        (a)     Whether they have reached an agreement to resolve or stay this case.

        (b)     If not, what conduct petitioners allege Immigration and Customs
                Enforcement (“ICE”) is performing or failing to perform that affects a
                whole class of persons.

        (c)     Whether the respondents contend that the court lacks jurisdiction to decide
                the issue(s) raised by such conduct pursuant to 8 U.S.C. §1252(f)(1).

        (d)     If the court has jurisdiction concerning any such issue(s), whether
                discovery is required because “the facts relevant to any of the [class]
                certification requirements are disputed” or “the opposing party contends
                that proof of the claims or defenses unavoidably raises individual issues.”

        (e)     If the court has jurisdiction and petitioners' claims are eligible for class
                certification under Federal Rule of Civil Procedure 23(b)(2), whether any
                additional discovery should be conducted before the motion for class
                certification is decided, with a description of any such discovery.

        (f)     Whether petitioners now request discovery concerning the merits of their
                individual claims.




ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 2 of 8



Oct. 11, 2018 Order (Dkt. No. 168) at 1-2 (citations omitted). The Court further ordered that the

parties “propose a schedule for all briefing, including any replies and sur-replies, to be completed

by November 20, 2018.” Id. at 1. The parties met and conferred on October 11, 2018 and have

further communicated via e-mail, to discuss these issues.

        (a)     Whether the parties have reached an agreement to resolve or stay this case.

        The parties have discussed settlement and continue to do so, but they have not yet

reached any agreement.

        (b)     What conduct petitioners allege Immigration and Customs Enforcement
                (“ICE”) is performing or failing to perform that affects a whole class of
                persons.

Petitioners’ Statement:

        When it expanded the provisional waiver process in 2016, the Department of Homeland

Security (“DHS”) took action with regard to an entire class of people – it made certain

noncitizens with final orders of removal eligible to seek lawful status under that process. By

rendering the provisional waiver process a nullity, ICE, too, “has acted or refused to act on

grounds that apply generally to the class ….” Fed. R. Civ. P. 23(b)(2).

        Respondents’ legal position is that ICE may detain and remove any final-order noncitizen

who is eligible to seek lawful status under the 2016 regulations without considering the

provisional waiver process at all, and that it may use applicants’ efforts to gain legal status to

lure them in to a government office for arrest. Consequently, ICE’s practice has entailed

arresting, detaining, and removing (or attempting to remove) Petitioners and putative class

members without consideration of their pursuit of legal status through the provisional waiver

process. The question in this case is whether ICE must, in the ordinary course, allow Petitioners

and putative class members to pursue the provisional waiver process within the United States

with their families. Petitioners contend that ICE’s class-wide conduct violated the provisional

                                                  2
ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 3 of 8



waiver regulations, the APA, the Due Process Clause, and the Fifth Amendment, and therefore

“final injunctive relief or corresponding declaratory relief is appropriate respecting the class as a

whole.” Id.

        (c)     Whether the respondents contend that the court lacks jurisdiction to decide
                the issue(s) raised by such conduct pursuant to 8 U.S.C. §1252(f)(1).

Respondents’ Statement:

        Because Petitioners seek to enjoin the operation of 8 U.S.C. § 1231 on a class wide basis,

Respondents contend that this Court lacks jurisdiction to certify Petitioners’ proposed class. See

generally Jennings v. Rodriguez, 138 S. Ct. 830, 851 (2018). In Rodriguez v. Hayes, the Ninth

Circuit held that § 1252(f)(1) did not affect its jurisdiction over certain statutory claims because

the claims did not “seek to enjoin the operation of the immigration detention statutes, but to

enjoin conduct . . . not authorized by the statues. 591 F.3d 1105, 1120 (9th Cir. 2010) (emphasis

added). In reference to this holding, the Supreme Court stated that the Ninth Circuit’s reasoning

“does not seem to apply to an order granting relief on constitutional grounds.” Jennings, 138 S.

Ct. at 851 (emphasis added). Additionally, the Supreme Court questioned whether a district

court, lacking jurisdiction under Section 1252(f)(1) to grant injunctive relief, could grant the

corresponding declaratory relief under Rule 23(b)(2). See Jennings, 138 S. Ct. at 851 (“if the

Court of Appeals concludes that it may issue only declaratory relief, then the Court of Appeals

should decide whether that remedy can sustain the class on its own”) (citing Rule 23(b)(2)

(requiring “that final injunctive relief or corresponding declaratory relief [be] appropriate

respecting the class as a whole”)). Accordingly, while the direct question on Section 1252(f)(1)

was remanded to the district court to decide in the first instance, the Supreme Court provided a

persuasive framework for concluding that Petitioners’ proposed class is not sustainable.




                                                  3
ActiveUS 170233031v.1
          Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 4 of 8



Petitioners’ Statement:

         At class certification, the Court need decide only whether some class-wide relief is

consistent with § 1252(f)(1). See Rodriguez v. Hayes, 591 F.3d 1105, 1119 (9th Cir. 2010)

(“Section 1252(f) cannot bar certification of the class unless it bars the proposed class from

receiving any class relief. It is simply not the case that Section 1252(f) bars Petitioner from

receiving declaratory relief on behalf of the class.”), rev’d on other grounds, sub nom Jennings v.

Rodriguez, 138 S. Ct. 830 (2018). Particularly because § 1252(f)(1) plainly does not apply to

declaratory relief, the question whether particular injunctive relief is consistent with § 1252(f)(1)

may be addressed at an appropriate time in the context of any specific injunction being

contemplated. Moreover, as stated in Petitioners’ reply brief in support of class certification, §

1252(f)(1) does not bar class-wide injunctive relief in this case because: (1) it does not prevent

the Court from enjoining the unlawful application of the Immigration and Nationality Act’s

detention and removal authority; and (2) it does not apply to habeas actions. See Dkt. No. 113 at

10-14.


         (d)    If the court has jurisdiction concerning any such issue(s), whether discovery
                is required because “the facts relevant to any of the [class] certification
                requirements are disputed” or “the opposing party contends that proof of the
                claims or defenses unavoidably raises individual issues.”

Petitioners’ Statement:

         No discovery relevant to whether the putative class meets the requirements of Rule 23(a)

or (b)(2) is required prior to a decision on class certification. There is substantial factual

evidence demonstrating, and no dispute regarding, ICE’s practice of arresting, detaining, and

removing class members without consideration of their pursuit of legal status through the

provisional waiver process. See Oct. 9, 2018 Hr’g Tr. at 17:3-15 (ICE was “not fully considering

the provisional waiver process in every single case.”). As demonstrated in Respondents’

                                                   4
ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 5 of 8



Opposition to Petitioners’ Motion for Class Certification, there are no factual disputes regarding

Rule 23’s requirements; Respondents oppose the Motion on purely legal grounds. See, e.g., Dkt.

No. 99 at 6 (arguing that the likelihood of different outcomes in the provisional waiver process

“prevent this Court from generating common answers”).

Respondents’ Position:

        Respondents agree that no precertification discovery is necessary.

        (e)     If the court has jurisdiction and petitioners' claims are eligible for class
                certification under Federal Rule of Civil Procedure 23(b)(2), whether any
                additional discovery should be conducted before the motion for class
                certification is decided, with a description of any such discovery.

        For the reasons stated above in Section (d), the parties agree that no further discovery is

required before the motion for class certification is decided.

        (f)     Whether petitioners now request discovery concerning the merits of their
                individual claims.

        Petitioners anticipate that they may seek to proceed with discovery relevant to the

individual Petitioners’ claims, and they will discuss any requests with Respondents before

notifying the Court.

Proposed schedule for briefing

The parties propose the following briefing schedule:

                          Event                       Petitioners’ Proposed Deadline

          Petitioners’ updated memorandum in       October 24, 2018
          support of their Motion for Class
          Certification

          Respondents’ updated memorandum          November 7, 2018
          in opposition to the Motion for Class
          Certification, including addressing
          the vesting issue




                                                  5
ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 6 of 8




          Petitioners’ reply memorandum,         November 14, 2018
          including responding with regard to
          the vesting issue

          Respondents’ sur-reply                 November 20, 2018




                                                6
ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 7 of 8



            Respectfully submitted this 15th day of October, 2018.



     Counsel for the Respondents                    Counsel for the Petitioners

     JOSEPH H. HUNT                             /s/ Kevin S. Prussia
     Assistant Attorney General                 Kevin S. Prussia (BBO # 666813)
                                                Michaela P. Sewall (BBO # 683182)
     WILLIAM C. PEACHEY                         Jonathan A. Cox (BBO # 687810)
     Director                                   Stephen Provazza (BBO # 691159)
     Office of Immigration Litigation           Colleen M. McCullough (BBO # 696455)
                                                WILMER CUTLER PICKERING
     MONIQUE T. PEOPLES                           HALE AND DORR LLP
     Senior Litigation Counsel                  60 State Street
                                                Boston, MA 02109
     /s/Mary L. Larakers                        Telephone: (617) 526-6000
     MARY L. LARAKERS                           Facsimile: (617) 526-5000
     (Texas Bar # 24093943)                     kevin.prussia@wilmerhale.com
     Trial Attorney                             michaela.sewall@wilmerhale.com
     U.S. Department of Justice, Civil Division jonathan.cox@wilmerhale.com
     Office of Immigration Litigation,          stephen.provazza@wilmerhale.com
     District Court Section
     P.O. Box 868, Ben Franklin Station         Matthew R. Segal (BBO # 654489)
     Washington, DC 20044                       Adriana Lafaille (BBO # 680210)
     (202) 353-4419                             AMERICAN CIVIL LIBERTIES UNION
     (202) 305-7000 (facsimile)                 FOUNDATION OF MASSACHUSETTS, INC.
     mary.l.larakers@usdoj.gov                  211 Congress Street
                                                Boston, MA 02110
     EVE A. PIEMONTE, BBO No. 628883            (617) 482-3170
     Assistant United States Attorney
     United States Attorney’s Office            Kathleen M. Gillespie (BBO # 661315)
     1 Courthouse Way, Suite 9200               Attorney at Law
     Boston, MA 02210                           6 White Pine Lane
     (617) 748-3100                             Lexington, MA 02421
     Eve.Piemonte@usdoj.gov                     (339) 970-9283




                                                7
ActiveUS 170233031v.1
         Case 1:18-cv-10225-MLW Document 172 Filed 10/15/18 Page 8 of 8



                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 15, 2018, a true copy of the foregoing will be

electronically filed with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF).

                                                     /s/ Mary L. Larakers
                                                     Trial Attorney




                                                 8
ActiveUS 170233031v.1
